Judgment, Supreme Court, New York County, rendered June 8, 1973 convicting defendant upon a plea of guilty of two counts of robbery in the second degree, grand larceny in the third degree, and possession of a weapon as a misdemeanor, and sentencing defendant to concurrent indeterminate terms not to exceed 10 years for the robbery counts, not to exceed three years for the grand larceny count, and to a concurrent one-year term of imprisonment for the possession of a weapons charge, unanimously modified, on the law, to the extent of reversing the convictions for grand larceny and possession of a weapon and dismissing those counts, and as so modified the order is affirmed. The dismissed counts are inclusory concurrent crimes of the robbery counts (CPL 300.30, subd 4) and accordingly, must be dismissed. (CPL 300.40, subd 3, par [b]; People v Cox, 46 AD2d 641; People v Kitt, 48 AD2d 793.) Concur—Kupferman, J. P., Lupiano, Tilzer, Lane and Nunez, JJ.